Exhibit 10.16 November 8, 2012Page 1 CLINICAL TRIAL AGREEMENT THIS CLINICAL TRIAL AGREEMENT ("Agreement") is made by and between The Trustees of the University of Pennsylvania, a nonprofit corporation having a business address at 3451 Walnut Street, Rm. P-221 Franklin Building, Philadelphia, Pa 19104 ("Site") and Actinium Pharmaceuticals, Inc. with an address of 391 Lafayette Street, Newark, New Jersey 07105 ("Actinium"). This Agreement is entered into on the date of last signature. This Agreement provides for the conduct of a clinical investigation using a proprietary drug which is not, at this time, cleared for human use by the Food and Drug Administration. Any use of this drug must be pursuant to an Investigational New Drug Exemption (IND 10807) held by Actinium. Aptiv Solutions, Inc., a Delaware corporation having a principal place of business at 1925 Isaac Newton Square, Suite 100, Reston, VA 20190 ("Aptiv") has been engaged by Actinium to oversee and manage the Study. The research contemplated by this Agreement is of mutual interest and benefit to the Site and to Actinium and will further the Site's instructional and research objectives in a manner consistent with its status as a non-profit, tax-exempt, educational institution. In consideration of the mutual covenants and conditions set forth in this Agreement and for good and valuable consideration, the sufficiency of which is hereby acknowledged, the parties hereby agree as follows: 1.Defmitions. When used in this Agreement, the listed terms shall have the following meanings: a. "Study" means the conduct of human research using the Study Drug manufactured by Actinium on Qualified Subjects at the Site pursuant to the protocol which has been reviewed and approved by the IRB and the FDA prior to the commencement of the Study. b. "Protocol" means the details of that certain clinical Study to be performed pursuant to this Agreement entitled A Phase I/11 Study of Low Dose Cytarabine and Actinium-255 Hum195 in Older Patients with Untreated Acute Myeloid Leukemia. The Protocol, including any amendments is hereby incorporated by reference. and made part of this Agreement. c. "IRB" means the institutional review board of Site. d. "Study Drug" means the compound known as Actinium-255 Hum 195. e. "Study Data" means all of the data collected and records compiled during the Study relating to the conduct of the Study and/or the Study Drug. Study Data includes without limitation, all records prepared by the Investigator and all clinical research assistants (with the exclusion of patient medical charts), all Case Report Forms, all Screening records, all records on Qualified Subjects, Completed Subjects, Withdrawn Subjects, Uncompleted Subjects and Non-Qualified Subjects, all Informed Consent forms and all adverse/unexpected/serious or other reportable events. f. "Potential Subject" is a patient or individual who could possibly participate in the Study. g. "Screening" is the process of identifying Potential Subjects and of conducting the examinations and tests necessary to select Qualified Subjects for the Study. h. "Qualified Subject" is a subject who, on inclusion in the treatment phase of the Study, has met all of the inclusion criteria and none of the exclusion criteria in the Protocol and has given his/her written Informed Consent to participate in the Study. i. "Completed Subject" is a Qualified Subject who has completed the Study and met the minimum attendance and compliance standards in the Protocol for evaluation of the safety and effectiveness of the Study Drug. j. "Withdrawn Subject" is a Qualified Subject who has been withdrawn from the Study because of treatment failure or adverse event, but who otherwise met the Protocol entry requirements. k. "Uncompleted Subject" is a Qualified Subject who was initially included in the Study but who failed to complete the Study satisfactorily because of insufficient clinic attendance, poor compliance, voluntary withdrawal, and loss to follow-up or other Protocol violations. November 8, 2012Page 2 1. "Non-Qualified Subject" is a subject who has not met the inclusion criteria as defined in the Protocol. m. "Informed Consent Foil'!" means the written form agreed upon by Actinium and the Site in conformance with all applicable FDA regulations and guidances, and approved by the IRB for use in this Study. n. "Case Report Foam (CRF)" means the report in the Actinuim format which is completed by the Investigator or his/her authorized designee documenting the use of the Study Drug in subjects. o. "FDA" means the Food and Drug Administration of the United States Department of Health and Human Services, and any successor government agency. p. "Investigator's Brochure" is a document describing the Study Drug, which is provided to the Investigator prior to the start of the Study. q. "Investigator" means Alexander Perl, M.D. 2.Compliance with laws and procedures. a. All parties shall conduct the Study in accordance with all applicable laws, regulations and guidances, as each of the foregoing may be amended from time to time. Without limiting the foregoing, the parties expressly agree to comply with 21 CFR 312 - Investigational New Drug Application, 21 CFR 50 - Protection of Human Subjects, and 21 CFR 56 — Institutional Review Boards. b. The Site agrees to comply with the terms of this Agreement and all IRB and FDA procedures and applicable decisions for the Study. 3.Scope of Study a. This Study is governed by this Agreement. All parties agree that no Study Drug shall be used on a subject until the IRB and the FDA have both approved the Study and this Agreement is fully executed. After the FDA and IRB approval, the Protocol may only be amended when: 1) there is written agreement between the Site, Actinium, and the Investigator to amend the Protocol, and 2) any and all such amendments have been reviewed and approved by the IRB and FDA. No Protocol amendments shall be implemented until receipt of the IRB and FDA written approval. Nothing in this paragraph shall limit the Investigator's ability to act under 21 CFR 312.50, 312.60, 312.62, 312.64 (Subpart D). b. The Site agrees to strictly comply with all IRB procedures and policies which govern the review, approval and conduct of this Study. c. The parties agree that Screening for Qualified Subjects shall begin within thirty (30) days of receipt of the following: 1) written approval of the Study and the Informed Consent by the IRB, 2) notification by Aptiv or Actinium that the FDA has granted the Investigational New Drug Application for the Study Drug, and 3) completion of Initiation Visit of the Site by Aptiv and Actinium for Study participation. The goal of the Study is to enroll up to ten (10) Qualified Subjects per year. The Site agrees to use its best efforts to complete subject enrollment as soon as practical, after commencement of Screening at each dose group. 4.Responsibilities of Actinium a. Actinium represents and warrants that it has the authority to enter into this Agreement on its own behalf. b. Actinium agrees to provide to the Site and the Investigator the information necessary to properly conduct the Study, including without limitation, the Protocol, the Investigator's Brochure and data of any prior investigations of the Study Drug. Actinium agrees to provide any new information related to the safety and efficacy of the Study Drug as such information becomes available during the course of the Study. Actinium advises the Site and the Investigator that the effectiveness and safety in humans of the Study Drug have not been fully investigated. November 8, 2012Page 3 c. Actinium shall provide, free of charge, the necessary quantity of the Study Drug. Actinium or Aptiv shall ship the Study Drug only to the Site. d. Aptiv shall monitor the Study and shall require evidence that IRB review and approval are obtained. e. Actinium agrees that Site, its affiliates and all Study team members shall have the sole authority over the clinical care of the Study subjects and nothing in this Agreement shall prevent Site or Investigator from taking any action which is, in the reasonable medical judgment of the Study team members, in the Study subject's best interest. Any time Actinium or Aptiv becomes aware of a significant Study subject safety issue it will communicate such information to Site. Actinium further agrees to promptly report to Site the results of any monitoring reports that could affect the safety of Study participants, influence the conduct of the Study, alter the Institutional Review Board ("IRB") approval to continue the Study, and/or affect the willingness of Study Subjects to continue in the Study. During the Study and after its completion, Actinium shall promptly report to Site and the Investigator any Study results that could directly affect the safety or medical care of Study Subjects. Actinium acknowledges and agrees that Site may communicate any of the aforementioned findings to both current and former Study subjects, as well as any participants in studies at Site using the same Study Drug or treatment regimen. 5.Responsibilities of Site a. The Site represents and certifies that Investigator is an employee of the Site, and is sufficiently qualified by training and experience to conduct the Study using the Study Drug. A true and complete copy of the Investigator's current curriculum vitae has or will be forwarded to Actinium prior to the start of the Study. b. The Site will not use in any capacity, in connection with the Study, the services of any individual, corporation, partnership or association which: (i)is debarred under 21 U.S.C. 335a; or (ii)is disqualified as a clinical investigator under the provision of 21 C.F.R. 312.70. In the event that Site becomes aware of the debarment or disqualification of any such individual, corporation, partnership or association providing services under this Agreement, Site shall notify Actinium. c. In addition to and without limiting the obligations of Section 2a above, the Site agrees to conduct the Study in strict accordance with this Agreement, the Protocol, all associated documentation provided by Aptiv (e.g. CRF, CRF Completion guidelines, User Manuals, and Regulatory Binder documentation), applicable regulations, and all conditions of approval imposed by the reviewing IRB or FDA. The Site shall permit the use of the Study Drug only on Qualified Subjects under Investigator's supervision only for the purpose of the Study. The Site shall not supply the Study Drug to any other person or entity not authorized under FDA regulation to receive it, nor to any person for any purpose other than the Study. The Site shall not modify or alter the Study Drug. The Site shall maintain proper control of all Study Drug inventory and return of unused quantities of Study Drug as required by regulation and directed by Actinium at Actinium's expense. The Site agrees that the Investigator will supervise or perform all testing of the Study Drug involving human subjects. d. Site shall maintain all source documents/records and Study data for a period of two (2) years following the date a marketing application is approved, or until two (2) years after the withdrawal of the application in accordance with 21 CFR 312.62 (c) or for such longer period as the parties mutually agree but in no instance longer than five (5) years. Neither Site nor Investigator shall destroy or permit the destruction of any Study data without prior written notification to the Actinium. November 8, 2012Page 4 e. The Site agrees to use best efforts, on a diligent and continuous basis, to recruit Qualified Subjects, to prepare true and accurate Case Report Forms, to make all required reports, to complete the Study within the time limits set forth in this Agreement, and to perform all long-term follow-up examinations, visits and data collection as required by the Study and/or regulation from time to time. In addition, all CRF and Study Data shall be submitted to Aptiv promptly. Actinium may utilize all data and results for any reasonable purpose, including regulatory submissions, subject to the provisions of this Agreement. Site may use the research results and associated data generated for any reasonable purpose, including, without limitation, non-commercial research, educational purposes, health care operations and patient care purposes. Site will be free to publish, present and disclose the research results and associated data generated in the Study in accordance with the Publication provision of this Agreement. This provision shall survive termination or expiration of this Agreement. f. The Site shall exclusively use the Informed Consent Form. The Site agrees that such Informed Consent Form must be provided to and acknowledged by Actinium prior to use. The Site agrees that the Investigator shall not conduct Screenings, enroll any Potential Subject nor use the Study Drug on any Potential Subject who has not given written consent by signing and dating the specified Informed Consent form. The Site agrees that Investigator shall ensure that all the requirements for obtaining informed consent are met. g. The Site agrees that Investigator will follow good medical practice and exercise the customary standard of care practiced in his professional specialty. h. The Site ensures that Investigator will provide sufficient accurate fmancial disclosure information to allow Actinium or Aptiv to submit a complete and accurate certification or disclosure statement as required under 21 CFR part 54, as it may be amended from time to time. Further, the Site agrees that the Investigator shall promptly update this financial disclosure information if any relevant changes occur during the course of the Study and for one (1) year following completion of the study. The Site also agrees that Investigator will update this financial disclosure information promptly upon request by Aptiv. The Site understands that this information shall be submitted to the FDA in any marketing application involving the Study Drug. This provision shall survive termination or expiration of this Agreement. i. The Site agrees to provide sufficient resources to the IRB to enable the IRB to operate as required by law, regulation and its own procedures. j. During the Study, and subject to the terms of this Agreement, Site agrees to use reasonable efforts to cause the Investigator to conduct the Study pursuant to the Protocol and to provide to Investigator reasonable access to all Site facilities, staff and resources which the Investigator determines necessary or desirable to the conduct of the Study. Without limiting the foregoing, the Site agrees to make available a Study coordinator, qualified by training and experience and reasonably acceptable to Actinium and Aptiv, to manage all administrative functions of the Study, including but not limited to, meeting with Actinium and Aptiv. All such Site facilities, staff and resources used in the Study are subject to the supervision of the Investigator. k. The Site agrees to provide the facilities necessary to the conduct of the Study, and to notify Actinium and Aptiv promptly, of any failure of the Investigator, the Site or the IRB itself, to follow the Protocol for the Study. l.
